                       Case 1:19-cv-02978-CJN Document 23 Filed 10/03/19 Page 1 of 5
                                                                                                                 CLOSED
                                        U.S. District Court
                                 District of Alaska (Anchorage)
                        CIVIL DOCKET FOR CASE #: 3:19−cv−00208−HRH

Gwich'in Steering Committee et al v. U.S. Department of the Interior et al Date Filed: 07/31/2019
Assigned to: H. Russel Holland                                             Date Terminated: 10/01/2019
Cause: 05:552 Freedom of Information Act                                   Jury Demand: None
                                                                           Nature of Suit: 895 Freedom of Information Act
                                                                           Jurisdiction: U.S. Government Defendant
Plaintiff
Gwich'in Steering Committee                               represented by Brian Litmans
                                                                         Trustees for Alaska
                                                                         1026 W. 4th Avenue Suite 201
                                                                         Anchorage, AK 99501
                                                                         907−276−4244
                                                                         Fax: 907−276−7110
                                                                         Email: blitmans@trustees.org
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                          David A. Bahr
                                                                          Western Environmental Law Center
                                                                          1216 Lincoln Street
                                                                          Eugene, OR 97401
                                                                          (541) 556−6439
                                                                          Email: davebahr@mindspring.com
                                                                          LEAD ATTORNEY
                                                                          PRO HAC VICE
                                                                          ATTORNEY TO BE NOTICED

                                                                          Maresa Jenson
                                                                          Trustees for Alaska
                                                                          1026 W. 4th Avenue Suite 201
                                                                          Anchorage, AK 99501
                                                                          907−433−2003
                                                                          Fax: 907−276−7110
                                                                          Email: mjenson@trustees.org
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

                                                                          Valerie L. Brown
                                                                          Trustees for Alaska
                                                                          1026 W. 4th Avenue Suite 201
                                                                          Anchorage, AK 99501
                                                                          907−276−4244
                                                                          Fax: 907−276−7110
                                                                          Email: vbrown@trustees.org
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

Plaintiff
                        Case 1:19-cv-02978-CJN Document 23 Filed 10/03/19 Page 2 of 5
Alaska Wilderness League                         represented by Brian Litmans
                                                                (See above for address)
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED

                                                              David A. Bahr
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              PRO HAC VICE
                                                              ATTORNEY TO BE NOTICED

                                                              Maresa Jenson
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                              Valerie L. Brown
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

Plaintiff
Defenders of Wildlife                            represented by Brian Litmans
                                                                (See above for address)
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED

                                                              David A. Bahr
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              PRO HAC VICE
                                                              ATTORNEY TO BE NOTICED

                                                              Maresa Jenson
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                              Valerie L. Brown
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

Plaintiff
The Wilderness Society                           represented by Brian Litmans
                                                                (See above for address)
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED

                                                              David A. Bahr
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              PRO HAC VICE
                       Case 1:19-cv-02978-CJN Document 23 Filed 10/03/19 Page 3 of 5
                                                                         ATTORNEY TO BE NOTICED

                                                                         Maresa Jenson
                                                                         (See above for address)
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                         Valerie L. Brown
                                                                         (See above for address)
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED


V.
Defendant
U.S. Department of the Interior                          represented by John A. Fonstad
                                                                        U.S. Attorney's Office (Anch)
                                                                        222 West 7th Avenue, RM 253 #9
                                                                        Anchorage, AK 99513
                                                                        907−271−4274
                                                                        Fax: 907−271−3224
                                                                        Email: john.fonstad@usdoj.gov
                                                                        ATTORNEY TO BE NOTICED

Defendant
U.S. Bureau of Land Management                           represented by John A. Fonstad
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

Defendant
U.S. Fish and Wildlife Service                           represented by John A. Fonstad
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED


 Date Filed       #    Docket Text

 07/31/2019       Ï1   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF against All Defendants ( Filing
                       fee $ 400 receipt number 097−−2736070.), filed by All Plaintiffs.(Jenson, Maresa) (Entered:
                       07/31/2019)

 07/31/2019       Ï2   Civil Cover Sheet. (Jenson, Maresa) (Entered: 07/31/2019)

 07/31/2019       Ï3   Corporate Disclosure Statement by Alaska Wilderness League. (Jenson, Maresa) (Entered:
                       07/31/2019)

 07/31/2019       Ï4   Corporate Disclosure Statement by Defenders of Wildlife. (Jenson, Maresa) (Entered: 07/31/2019)

 07/31/2019       Ï5   Corporate Disclosure Statement by Gwich'in Steering Committee. (Jenson, Maresa) (Entered:
                       07/31/2019)

 07/31/2019       Ï6   Corporate Disclosure Statement by The Wilderness Society. (Jenson, Maresa) (Entered:
                       07/31/2019)
                    Case 1:19-cv-02978-CJN Document 23 Filed 10/03/19 Page 4 of 5
07/31/2019    Ï7    MOTION for Leave to Appear as Pro Hac Vice (Non−Resident ) Attorney David A. Bahr. ( Pro
                    Hac Vice Admission fee $150.00 paid. Receipt number 097−−2736174.) by Alaska Wilderness
                    League, Defenders of Wildlife, Gwich'in Steering Committee, The Wilderness Society.
                    (Attachments: # 1 Certificate of Good Standing)(Jenson, Maresa) (Entered: 07/31/2019)

07/31/2019    Ï8    Unissued summons re Defendant U.S. Department of the Interior, (Attachments: # 1 Unissued
                    Summons re Defendant U.S. Bureau of Land Management, # 2 Unissued Summons re Defendant
                    U.S. Fish and Wildlife Service)(PXS, COURT STAFF) (Entered: 07/31/2019)

07/31/2019     Ï    Summons Issued as to U.S. Bureau of Land Management, U.S. Department of the Interior, U.S.
                    Fish and Wildlife Service.(PXS, COURT STAFF) (Entered: 07/31/2019)

07/31/2019    Ï9    Amended Civil Cover Sheet. (Jenson, Maresa) Modified on 8/1/2019 to clarify docket text (JLH,
                    COURT STAFF). (Entered: 07/31/2019)

08/01/2019   Ï 10   CLERK'S NOTICE re 7 Application to Appear Pro Hac Vice. The Application to Appear Pro Hac
                    Vice by David A. Bahr, at docket 7 , is authorized under D.Ak. LR 83.1(d). (JLH, COURT
                    STAFF) (Entered: 08/01/2019)

08/14/2019   Ï 11   SUMMONS Returned Executed by Alaska Wilderness League, Gwich'in Steering Committee,
                    Defenders of Wildlife, The Wilderness Society. U.S. Bureau of Land Management served on
                    7/31/2019, answer due 9/30/2019. (Jenson, Maresa) (Entered: 08/14/2019)

08/14/2019   Ï 12   SUMMONS Returned Executed by Alaska Wilderness League, Gwich'in Steering Committee,
                    Defenders of Wildlife, The Wilderness Society. U.S. Department of the Interior served on
                    7/31/2019, answer due 9/30/2019. (Jenson, Maresa) (Entered: 08/14/2019)

08/14/2019   Ï 13   SUMMONS Returned Executed by Alaska Wilderness League, Gwich'in Steering Committee,
                    Defenders of Wildlife, The Wilderness Society. U.S. Fish and Wildlife Service served on
                    7/31/2019, answer due 9/30/2019. (Jenson, Maresa) (Entered: 08/14/2019)

09/16/2019   Ï 14   MOTION to Transfer and to Extend Time to Answer or Otherwise Respond by U.S. Bureau of
                    Land Management, U.S. Department of the Interior, U.S. Fish and Wildlife Service. (Attachments:
                    # 1 Exhibit A − Complaint, # 2 Exhibit B − District of Columbia Live Database, # 3 Exhibit C −
                    LexisNexis CourtLink Search, # 4 Proposed Order)(Fonstad, John) (Entered: 09/16/2019)

09/21/2019   Ï 15   MOTION to Expedite (Unopposed) Consideration of Motion to Transfer and to Extend Time to
                    Answer or Otherwise Respond by Alaska Wilderness League, Defenders of Wildlife, Gwich'in
                    Steering Committee, The Wilderness Society. (Attachments: # 1 Proposed Order)(Brown, Valerie)
                    (Entered: 09/21/2019)

09/21/2019   Ï 16   DECLARATION of Maresa Jenson re 15 MOTION to Expedite (Unopposed) Consideration of
                    Motion to Transfer and to Extend Time to Answer or Otherwise Respond by Alaska Wilderness
                    League, Defenders of Wildlife, Gwich'in Steering Committee, The Wilderness Society. (Brown,
                    Valerie) (Entered: 09/21/2019)

09/21/2019   Ï 17   RESPONSE in Opposition re 14 MOTION to Transfer and to Extend Time to Answer or Otherwise
                    Respond filed by Alaska Wilderness League, Defenders of Wildlife, Gwich'in Steering Committee,
                    The Wilderness Society. (Attachments: # 1 Exhibit A, # 2 Proposed Order)(Brown, Valerie)
                    (Entered: 09/21/2019)

09/21/2019   Ï 18   DECLARATION of Maresa Jenson re 17 Response in Opposition to Motion, by Alaska
                    Wilderness League, Defenders of Wildlife, Gwich'in Steering Committee, The Wilderness Society.
                    (Brown, Valerie) (Entered: 09/21/2019)

09/24/2019   Ï 19   RESPONSE in Opposition re 15 MOTION to Expedite (Unopposed) Consideration of Motion to
                    Transfer and to Extend Time to Answer or Otherwise Respond (Partial) filed by U.S. Bureau of
                    Land Management, U.S. Department of the Interior, U.S. Fish and Wildlife Service. (Fonstad,
                    Case 1:19-cv-02978-CJN Document 23 Filed 10/03/19 Page 5 of 5
                    John) (Entered: 09/24/2019)

09/24/2019   Ï 20   ORDER granting 15 Motion to Expedite Consideration re 14 Motion to Transfer and to Extend
                    Time to Answer or Otherwise Response. Reply due 9/27/19. Defendants to notify the court by
                    9/25/19 if no intention to file a reply. (JLH, COURT STAFF) (Entered: 09/24/2019)

09/27/2019   Ï 21   REPLY to Response to Motion re 14 MOTION to Transfer and to Extend Time to Answer or
                    Otherwise Respond filed by U.S. Bureau of Land Management, U.S. Department of the Interior,
                    U.S. Fish and Wildlife Service. (Attachments: # 1 Exhibit A− Dkt 14, # 2 Exhibit B− Dkt
                    15)(Fonstad, John) (Entered: 09/27/2019)

09/30/2019   Ï 22   ORDER granting 14 Motion to Transfer. Signed by Judge H. Russel Holland on 9/30/19. (JLH,
                    COURT STAFF) (Entered: 09/30/2019)
